DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4 and 7-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the arrangement of the light points in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Although the previously cited prior art reference, Zhang (US Patent Pub. No. 2017/0372113 A1), teaches similarly an optical sensor to realize pattern identification (see Non-Final Rejection mailed on 03/29/2022 for more detail). And [0349] of Zhang teaches the distance J can be equal to distance L, which would place the adjacent light-emitting unit 120 at the very edge of the circle 132 as shown in Fig. 28b. However, such arrangement would still not read on the “the adjacent light point is located at a center of a side of an inscribed square of the circular shape or at a corner of the inscribed square”, in the manner claimed. An updated search was performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693